 In the Matter of INTERNATIONAL MINERALS&CHEMICAL CORPORATIONandUNITED GAS, COKE AND CHEMICAL WORKERS OF AMERICA,C. I. O.Case No. 15-R-1456.-Decided January 30, 1946Messrs. J.W. McElbeneyandC.H. Elrod,of Montgomery, Ala.,for the Company.Messrs. Howard KingandK. G. Ingle,of Montgomery, Ala., for theUnion.Mr. Charles B. Slaughter,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Gas, Coke and Chemical Work-ers of America, C. I. 0., herein called the Union, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of International Minerals & Chemical Corporation, Mont-gomery, Alabama, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore George S. Slyer, Trial Examiner.The hearing was held atMontgomery, Alabama, on October 10, 1945. The Company and theUnion appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issuesqThe TrialExaminer's.rulings madeat the hearingare freefrom prejudicialerror and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYInternational Minerals & Chemical Corporation, a New York cor-poration, is engaged in the manufacture, sale, and distribution of com-mercial fertilizers.It opeartes 24 punts in 12 States, 2 of which are65 N. L.R. B., No. 108.628 INTERNATIONAL MINERALS & CHEMICAL CORPORATION 629located in the State of Alabama.We are concerned herein solely withthe Company's plant located in Montgomery, Alabama.During thefiscal year ending June 30, 1945, the Company received at its Mont-gomery plant 37,600 tons of raw materials, 42 percent of which wasreceived from States other than Alabama.During the same periodthe Company shipped a total of 32,200 tons of its product to pointswithin the State of Alabama and 5,300 tons on order of the Agricul-tural Adjustment Agency and on Government bills of lading to pointsoutside the State of Alabama. The Company's product is marketedthrough more than 100 dealers and distributors within the State ofAlabama.We find, contrary to the contention of the Company, thatit is en-gaged in commerce within the meaning of the National Labor Re-lations Act.III.THE QUESTION CONCERNING REPRESENTATIONUnited Gas,, Coke and Chemical Workers of America, is a labororganization, affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of the Company's em--ployees until the Union has been certified by the Board in an appro-priate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find substantially in accordance with the stipulation of theparties that all production and maintenance employees of the Com-pany at its Montgomery, Alabama, plant, excluding clerical employ-ees,watchmen, master mechanic, general foremen, foremen, and allother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.1The Field Examiner reported that the Union submitted 32 application cards which borenames appearing on the Company's pay-roll records for the period ending August 9, 1945.There are approximately 36 employees in the appropriate unit. 630DECISIONSOF NATIONALLABOR RELATIONS BOARDV.THE DETERMINATION OF. REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National LaborRelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with International Min-eralsR Chemical Corporation, Montgomery, Alabama, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Fifteenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediately pre-ceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election,to determine whether or not they desire to be representedby United Gas, Coke and Chemical Workers of America, C. I. 0., forthe purposes of collective bargaining.